T. Gr. K avan age, J.
Plaintiff brought action for annulment maintaining that the common-law marriage asserted by defendant was defective. After a trial the court held that there had been a valid common-law marriage and denied plaintiff relief.
The appeal claims there was no evidence to support the trial court’s finding that there was agree*154ment to enter a common-law marriage. We have examined the record and find ample evidence to support the trial court’s conclusion.
Affirmed, with costs to appellee.
Lesinski, C. J., and Foley, J., concurred.